Citation Nr: 1814846	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-53 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to December 4, 2015 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to August 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

(The issue of entitlement to a waiver of overpayment of VA education benefits in the amount of $997.25 is the subject of a separate Board decision.)


FINDINGS OF FACT

1. VA received the Veteran's TDIU claim on July 1, 2009, and entitlement to a TDIU became factually ascertainable as of October 23, 2008. 

2. The Veteran engaged in marginal employment as of October 23, 2008.


CONCLUSION OF LAW

Effective October 23, 2008, the criteria for a TDIU have been met.  38 U.S.C. 
§§ 5107, 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400(o), 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an effective date prior to December 4, 2015 for the grant of entitlement to a TDIU on the basis that his service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment since 2008.  Specifically, he contends that although he was employed prior to December 4, 2015, his employment was marginal or protected employment rather than substantially gainful employment.  

With regard to the appropriate regulations to apply when determining an effective date for the award of TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the U.S. Court of Appeals for Veterans Claims (Court) stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  As such, the grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  Generally, an effective date for increased disability compensation shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  It shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the Veteran filed the TDIU claim on July 1, 2009.  See July 1, 2009 VA Form 119.  In a July 22, 2009 statement, the Veteran asserted that he became too disabled to work approximately nine months earlier. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.34l, 4.16(a).

For the period from October 23, 2008, the Veteran is service connected for trigeminal neuralgia rated at 50 percent, a headaches disability rated at 50 percent from April 16, 2009, sinusitis rated at 30 percent, a left knee disability rated at 10 percent, and a lumbar spine disability rated at 10 percent.  Under the application of 38 C.F.R. § 4.25 for the TDIU period on appeal, the Veteran's total combined rating was 70 percent from October 23, 2008 to April 16, 2009, and 90 percent from April 16, 2009.  Accordingly, the schedular eligibility requirements under 38 C.F.R. 
§ 4.16(a) are met because the Veteran has multiple service-connected disabilities with one disability of at least 40 percent and accompanied with combined rating of at least 70 percent.

The question, then, is whether the service-disabilities rendered the Veteran unable to obtain or retain substantially gainful employment for the period prior to December 4, 2015.  Factors to be considered include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor to be considered.  38 C.F.R. § 4.16.

A September 2011 VA cranial nerves examination shows that the Veteran lost at least 30 days of work during the previous 12 months as a result of the service-connected trigeminal neuralgia disability.  VA headaches and cranial nerves examination reports dated in May 2012 noted that the Veteran's headaches and trigeminal neuralgia disabilities impact his ability to maintain consistent attendance at work and could jeopardize his occupation, whether he is employed in a sedentary or physical capacity.  A February 2014 VA treatment record noted that the Veteran's headaches disability impacted his job performance.  An October 2014 VA headaches examination report noted that the Veteran's headaches disability impacted his ability to work in any type of labor intensive or mentally stressful environment.  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities, in the aggregate, prevent him from obtaining and maintaining substantially gainful employment.

As the Veteran meets the schedular requirements pursuant to 38 C.F.R. § 4.16  (a) and his service-connected disabilities prevent him from engaging in substantially gainful employment, the determinative inquiry in the instant case is whether the Veteran was employed on a substantially gainful basis prior to December 4, 2015.  For the reasons discussed below, the Board finds that it is factually ascertainable that the Veteran's service-connected disabilities rendered him unable to secure or maintain substantially gainful employment effective October 23, 2008.

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

As noted above, a July 22, 2009 VA Form 21-8940 reflects that the Veteran asserted that he became too disabled to work approximately nine months earlier.  In April 2011, the Veteran reported that he missed a significant number of work days due to the service-connected disabilities.  In an April 2011 statement, L.N., the Veteran's former supervisor indicated that she changed the Veteran's work duties over time in order to accommodate his physical limitations as a result of the service-connected disabilities out of a sense of responsibility towards veterans.  She noted that the Veteran wanted to work, but that his physical limitations, especially as a result of the headaches disability, made holding a job with normal hours impossible.  L.N. indicated that the Veteran worked sporadic hours, and that she accommodated his sporadic work schedule despite its burden on other team members.  She also indicated that the Veteran's quality of performance at work often suffered, and that she created a position that is specifically tailored to the Veteran's physical abilities and limitations, which was outside of the form for the company.  L.N. noted that she was unsure if the Veteran would keep the position under different management.  See also March 2011 statement by L.N.  The Veteran also submitted statements by coworkers noting similar work accommodations, including relief from some of the regular work requirements performed by his colleagues.  See, e.g., December 2008 statement by B.V.; April 2011 statement by J.K. 

As was discussed above, the appropriate standard for entitlement to TDIU is not whether a veteran is able to obtain any employment or to maintain marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard is whether a veteran can obtain and maintain substantially gainful employment.  Although the Veteran remained employed during the period at issue, the evidence does not show that such employment is more than marginal.  Given the various reports that the Veteran was employed in a protected environment since October 23, 2008, the Board finds that this particular Veteran engaged in only marginal employment as of October 23, 2008.  In sum, the Veteran filed the TDIU claim on July 1, 2009 and entitlement to a TDIU became factually ascertainable as of October 23, 2008.  Because the TDIU claim was received within one year of the date entitlement to a TDIU became factually ascertainable, the Board finds that entitlement to TDIU effective October 23, 2008 is warranted.  38 U.S.C. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).


ORDER

Entitlement to a TDIU effective October 23, 2008 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


